FILED
                                                                     MARCH 2, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals Division III




            COURT OF APPEALS, DIVISION III, STATE OF WASHINGTON


STATE OF WASHINGTON,                         )        No.    36191-8-III
                                             )
                    Respondent,              )        ORDER GRANTING
                                             )        MOTION TO RECALL
              v.                             )        MANDATE AND ORDER TO
                                             )        GRANT MOTION TO CHANGE
K. J. H.,                                    )        CASE TITLE AND USE
                                             )        INITIALS FOR THE
                    Appellant.               )        APPELLANT IN THE OPINION
                                             )


       THE COURT has considered appellant’s motion to recall the court’s mandate of

June 24, 2020.

       IT IS ORDERED, the motion to recall the mandate is hereby granted.

       ITt IS ORDERED, the request to change case title and use initials throughout the

opinion for the appellant is being treated as a motion. The motion is granted. RAP 3.4.

       PANEL: Judges Fearing, Korsmo, Lawrence-Berrey

       BY A MAJORITY:


                                            ___________________________________
                                            REBECCA L. PENNELL, Chief Judge
                                                                          FILED
                                                                       MARCH 2, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )         No. 36191-8-III
                                             )
                     Respondent,             )
                                             )
       v.                                    )         UNPUBLISHED OPINION
                                             )
K.J.H.,                                      )
                                             )
                     Appellant.              )

       FEARING, J. — Substitute House Bill 1041, effective July 28, 2019, deleted

language in RCW 9.96.060 that had precluded vacation of a gross misdemeanor

conviction if a court had previously vacated another conviction of the offender. K.J.H.

asks this court to apply Substitute House Bill 1041 to his appeal and requests that we

vacate a gross misdemeanor conviction. We grant his request.
No. 36191-8-III
State v. K.J.H.


                                           FACTS

       On February 19, 2008, K.J.H., in this Klickitat County prosecution, pled guilty to

the charge of attempted failure to register as a sex offender under RCW 9A.44.130 and

RCW 9A.28.020, a gross misdemeanor. The trial court sentenced K.J.H. to 365 days of

incarceration and suspended 350 of those days. K.J.H. served fifteen days of

confinement.

       In March 2018, the Clark County Superior Court granted K.J.H.’s motion to vacate

a 2002 Clark County felony conviction for possession of child pornography.

                                       PROCEDURE

       K.J.H., in April 2018, moved for an order vacating his 2008 gross misdemeanor

conviction, in this Klickitat County proceeding, for failure to register as a sex offender.

On June 4, 2018, the trial court, based on the controlling law at the time, denied the

motion because K.J.H.’s vacation of the 2002 Clark County felony conviction precluded

his request. On July 2, 2018, the trial court again denied K.J.H.’s motion.

                                  LAW AND ANALYSIS

       K.J.H. appeals denial of his motion to vacate his 2008 gross misdemeanor

conviction for attempted failure to register. After K.J.H. filed his opening brief, this court

asked the parties to file supplemental briefing on the application of Substitute House Bill


                                              2
No. 36191-8-III
State v. K.J.H.


1041. The parties agree that the bill applies.

       This appeal concerns RCW 9.96.060 that governs the vacation of misdemeanor

and gross misdemeanor offenses. Before the legislature enacted the 2019 amendments,

former RCW 9.96.060 provided that a court had discretion to vacate a record of

conviction “[i]f the court finds the applicant meets the tests prescribed in subsection (2)

of this section.” Former RCW 9.96.060(1) (2017). Subsection 2 then indicated that an

applicant failed to meet the requirements for vacation if “[t]he applicant has ever had the

record of another conviction vacated.” Former RCW 9.96.060(2)(h). But under another

statute, RCW 9.94A.640, an offender could procure a vacation of a felony despite

previously gaining a vacation of another conviction. The statutory scheme unreasonably

rendered vacation of a gross misdemeanor more difficult than vacation of a felony.

Nevertheless, K.J.H.’s trial court correctly followed the dictates of RCW 9.96.060 when

K.J.H. sought vacation of his Klickitat County gross misdemeanor conviction.

       Effective July 28, 2019, the legislature amended RCW 9.96.060 and deleted the

blanket provision stating that the vacation of another conviction barred vacation of a

gross misdemeanor. LAWS OF 2019, ch. 331, § 4(2)(d). The amended statutory language

now bars vacation in narrower circumstances:




                                                 3
No. 36191-8-III
State v. K.J.H.


              [A]n applicant may not have the record of conviction for
       misdemeanor or gross misdemeanor offense vacated if any one of the
       following is present:
              ....
              (e)     The offense was any misdemeanor or gross misdemeanor
       violation, including attempt, of chapter 9.68 RCW (obscenity and
       pornography), chapter 9.68A RCW (sexual exploitation of children), or
       chapter 9A.44 RCW (sex offenses), except for failure to register as a sex
       offender under RCW 9A.44.132.

RCW 9.96.060(2)(e) (emphasis added).

       The 2008 court convicted K.J.H. with attempted failure to register as a sex

offender. The amended statutory language now permits vacation of this conviction

notwithstanding the former vacation of a felony.

       The State of Washington graciously concedes that the 2019 statutory amendment

to RCW 9.96.060 applies to K.J.H.’s application for vacation, since his appeal was

pending at the time of the effective date of the amendment. State v. Ramirez, 191 Wn.2d

732, 747, 426 P.3d 714 (2018). The State asks that this court dismiss this appeal and that

K.J.H. move the trial court anew for vacation of the gross misdemeanor conviction. We

conclude the better and more efficient remedy is a direction to the superior court to vacate

the 2008 gross misdemeanor conviction.




                                             4
No. 36191-8-III
State v. K.J.H.


                                      CONCLUSION

       We grant K.J.H.’s request and remand to the trial court for vacation of his 2008

conviction of attempted failure to register as a sex offender.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.



                                           Fearing, J.

WE CONCUR:




Lawrence-Berrey, J.




Kormso, J. 1




      1 Judge Kevin M. Korsmo was a member of the Court of Appeals at the time
argument was held on this matter. He is now serving as a judge pro tempore of the court
pursuant to RCW 2.06.150

                                              5